Citation Nr: 0629134	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  98-17 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis or on a presumptive 
basis as a chronic disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
hypertensive heart disease.

3.  Entitlement to service connection for Type 2 diabetes 
mellitus, to include claimed as a result of exposure to 
herbicides.

4.  Entitlement to an effective date earlier than February 4, 
2000, for assignment of an evaluation of 60 percent for 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979 and from November 1979 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating actions in June 1998, September 2000, May 2002, 
and August 2002 by the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In January 2004, the Board remanded this case for 
notification and development action.  The case was returned 
to the Board in June 2006.  

The issue of entitlement to service connection for Type 2 
diabetes mellitus, to include claimed as a result of exposure 
to herbicides, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
the veteran's active military service or until years later, 
and a psychosis was not manifested during the year following 
his separation from active service.

2.  There is no competent medical evidence of record that the 
veteran's current acquired psychiatric disorder, diagnosed as 
major depressive disorder with psychotic features, is 
etiologically related to any incident in or manifestation 
during his active service.

3.  The greater weight of the competent medical evidence of 
record shows that the veteran's non-service connected 
psychiatric disorder was not caused by and has not been 
worsened by his service-connected hypertensive heart disease. 

4.  Prior to February 4, 2000, the veteran's service-
connected hypertensive heart disease was not manifested by 
more than one episode of acute congestive heart failure in 
the past year, or by workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope or by left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2005).

2.  An acquired psychiatric disorder is not proximately 
due to or the result of service-connected hypertensive 
heart disease and was not aggravated by hypertensive 
heart disease.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  Prior to February 4, 2000, it was not factually 
ascertainable from competent and probative evidence that 
the criteria for an evaluation of 60 percent for 
hypertensive heart disease had been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.104, Diagnostic Code 7007 (2005).  
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2001, December 2001, and April 2002 by 
the RO and in February 2004 by the AMC satisfied the 
statutory and regulatory duty to notify provisions.  There is 
no indication in the record that additional evidence material 
to the issues decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  The 
adjudication of the veteran's claims on appeal for direct 
service connection for an acquired psychiatric disorder and 
the assignment by the RO of an evaluation of 60 percent for 
hypertensive heart disease were prior to the enactment of the 
Veterans Claims Assistance Act of 2000, and the VCAA notice 
provided to the veteran on those issues was the kind of 
remedial notice which the Court found in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), to be permissible under 
the applicable statute and regulations.  In view of the fact 
that the appellant and his representative have had ample 
opportunity to identify or submit evidence and argument in 
support of the appeal during the years in which this appeal 
has been pending, the timing of the notice provided to the 
veteran in February 2004 by the AMC was not in any way 
prejudicial to him.

Service Connection For Psychiatric Disability

Direct Service connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005). 

The veteran has asserted that during his second period of 
active service he was treated for depression at a medical 
facility of Fort Campbell, Kentucky.  However, while the 
veteran's service medical and clinical records show that he 
received a psychiatric evaluation at Fort Campbell, those 
official records do not document any finding of depression or 
of a depressive disorder.  

The veteran's service clinical records reveal that, in 
February 1980, after he complained of having had a headache 
in the middle of night when he got up to go to the bathroom 
and became dizzy and fell, he was admitted to the Fort 
Campbell hospital for evaluation.  At admission, the veteran 
admitted to a history of heavy use of alcohol and of memory 
"blanks" after drinking.  A physical examination was 
unremarkable except for contusions on the scalp, presumably 
suffered in the fall which the veteran had described.  
Laboratory tests and diagnostic studies, including serial 
EEGs [electroencephalograms] were essentially normal.  Repeat 
neurological and mental status examinations were normal.  The 
discharge diagnoses were muscle spasm (tension) headaches, 
amnesiac periods (blackouts) associated with ethyl 
alcoholism, and passive-aggressive personality disorder.

During hospitalization in service in February 1980, the 
veteran was administered the psychological test MMPI [the 
Minnesota Multi-phasic Personality Inventory].  His test 
answers and a psychological interview resulted in findings of 
an intact memory and intellectual functioning within normal 
limits.  The impressions were no indication of severe 
psychopathology or of a psychiatric disorder, 
characterological predisposition likely.  "Character", in 
psychiatry, is a term used in much the same way as 
personality.  See Dorland's Illustrated Medical Dictionary 
306 (Dorland's) (28th ed., 1994).

With regard to the in-service diagnosis of a personality 
disorder in the veteran's case, it is noted that personality 
disorders, as such, are not injuries or diseases within the 
meaning of applicable legislation concerning service 
connection.  See 38 C.F.R. § 3.303(c) (2005).

The veteran's service medical records also contain his 
reports of medical history in April 1984 and May 1989, on 
which he stated that he did not have depression or excessive 
worry and that he did not have nervous trouble of any sort, 
and reports of medical examinations of the veteran in April 
1984 and May 1989, at which he was evaluated as 
psychiatrically normal.  

At a VA medical examination in June 1990, with regard to the 
veteran's psychiatric status, the examining physician noted 
that he was alert, cooperative, and oriented times three.  

At a psychological evaluation in August 1998, which was 
conducted for a disability determination program [evidently 
in connection with a claim the veteran filed with the Social 
Security Administration (SSA) for disability benefits under 
laws administered by that agency], it was noted that the date 
of the first sign of mental illness or the onset of such 
illness was unknown.

In March 1999, the veteran was evaluated by a private 
psychiatrist in connection for a claim he filed as a federal 
employee with the United States Department of Labor.  The 
diagnoses were major depression with psychosis, substance 
dependence, presently in remission, paranoid personality 
traits and poor control of aggressive impulses.  The veteran 
told this examining psychiatrist that he had been treated in 
service in 1980 at Fort Campbell for an alcoholic blackout.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1) (2005).  The veteran is not entitled 
to direct service connection for an acquired psychiatric 
disorder because there is no competent medical evidence of 
record which shows that he had an acquired psychiatric 
disorder during active military service or that a current 
acquired psychiatric disorder is etiologically related to his 
active service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  



Presumptive Service Connection 
  
When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).   

As noted above, the veteran's service medical and clinical 
records are negative for any findings or for a diagnosis of 
an acquired psychiatric disorder.  Similarly, there is no 
competent medical evidence of record of a diagnosis of 
psychosis or of any psychotic episode or psychotic break 
during the one year period following the veteran's separation 
from his second period of active service in December 1989, 
and the veteran and his representative have not identified 
any existing medical evidence which is not contained in his 
claims file at this time which includes any such diagnosis.  
Entitlement to presumptive service connection for an acquired 
psychiatric disorder is thus not established.  

Secondary Service Connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

A finding of aggravation requires a showing that the 
underlying condition of 
an injury or disease, as contrasted to symptoms, was 
worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the veteran's case, a rating decision in March 1991 
granted entitlement to service connection for arterial 
hypertension.  A rating decision in July 1994 expanded the 
grant of service connection and re-characterized the service-
connected disability as hypertensive cardiovascular disease.  
The veteran has contended that his service-connected 
disability of hypertensive heart disease has aggravated his 
acquired psychiatric disorder, which was recently diagnosed 
by a private psychiatrist in September 2005 as the Axis I 
disorder of recurrent major depression with psychotic 
features.  

There are two medical opinions of record addressing the 
question of a relationship, if any, between the veteran's 
service-connected hypertensive heart disease and his major 
depressive disorder with psychotic features.  One opinion is 
by a board of two VA psychiatrists who reviewed the veteran's 
pertinent in-service and post-service medical records as of 
May 2001 and conducted a clinical interview of the veteran at 
that time.  The other opinion is by a private psychiatrist 
who began to treat the veteran in the year 2001.

In their May 2001 examination report, the board of two VA 
psychiatrists stated that the veteran told them during the 
clinical interview that his emotional/mental condition 
affected and aggravated his high blood pressure, that the 
veteran repeated this statement to them several times, and 
that his medical treatment records reflected that he had told 
other health care providers the same thing.  They noted that, 
nevertheless, the veteran had a claim pending for service 
connection for mental illness as allegedly having been 
affected by his service-connected hypertensive heart disease.  
On mental status examination, the veteran's mood was mostly 
angry and somewhat depressed.  The veteran indicated that his 
blood pressure went up when he got angry or when he had a 
confrontation with another person.  The board of two VA 
psychiatrists rendered diagnoses on Axis I of substance use 
disorder, crack cocaine, and heroin dependence, in alleged 
remission, and psychological factors (personality traits and 
psychological symptoms) affecting a general medical condition 
and, on Axis II, very strong borderline and paranoid 
personality characteristics.  

The board of two VA psychiatrists stated their opinion that 
the psychological features which most affect the veteran's 
medical problems are the very strong borderline features of 
his personality disorder and that it was absolutely clear to 
them, as the veteran himself had stated, that his service-
connected disabilities were not the reason for his 
neuropsychiatric condition but, to the contrary, his non-
service-connected neuropsychiatric disorder had affected his 
service-connected hypertensive heart disease.  The prominent 
features of borderline personality disorder include: 
inappropriate, intense anger or difficulty controlling anger; 
affective instability due to a marked reactivity of mood; and 
transient, stress-related paranoid ideation or severe 
dissociative symptoms.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 654 
(4th ed. 1994) (DSM-IV).

In September 2005, the veteran's private treating 
psychiatrist reported that in recent years the veteran's 
emotional status had worsened as he became more anxious and 
more irritated.  This physician stated, "[The veteran] 
suffers from depression and anxiety with psychotic features.  
He remains experiencing episodes of anxiety and depression 
with several exacerbations.  He has been under my treatment 
for four years with no full remissions.  His mental condition 
has become chronic and has directly influenced his physical 
condition and vice versa.  His condition of Hypertension 
continues to affect his mental condition.  In order to try to 
prevent exacerbation of his Hypertension he remains heavily 
sedated."

Keeping in mind that, for VA benefit purposes, a showing of 
aggravation requires competent evidence that the underlying 
condition of a disorder, such as the veteran's non-service-
connected major depressive disorder with psychotic features, 
be worsened, not just symptoms of the disorder, the Board 
finds that the statement in September 2005 by the veteran's 
private treating physician does not show any aggravation of 
the veteran's non-service-connected major depressive disorder 
with psychotic features by his service-connected hypertensive 
heart disease in that the private psychiatrist did not 
actually say that the underlying condition of the veteran's 
Axis I psychiatric disorder had been worsened by his 
cardiovascular disease and he did not explain by what process 
or mechanism any such worsening may have occurred in the 
veteran's case.  For that reason, the opinion of the board of 
two VA psychiatrists who evaluated the veteran in May 2001 
that the veteran's hypertensive heart disease did not cause 
or worsen his Axis I psychiatric disorder remains, in the 
Board's view, more persuasive and more convincing on the 
medical question which is determinative of the veteran's 
secondary service connection claim and, on that basis, 
entitlement to service connection for an acquired psychiatric 
disorder as secondary to hypertensive heart disease is not 
established.  See 38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Evaluation Of Hypertensive Heart Disease     
       
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2005).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

The schedular criteria for rating hypertensive heart disease 
were revised effective January 12, 1998.  See 62 Fed. Reg. 
65219 (Dec. 11, 1997).

Prior to the amendments effective January 12, 1998, 38 C.F.R. 
§ 4.104, Diagnostic Code 7007, pertaining to hypertensive 
heart disease, provided that an evaluation of 60 percent for 
hypertensive heart disease required hypertensive heart 
disease with marked enlargement of the heart, confirmed by 
roentgenogram [X-ray], or the apex beat beyond midclavicular 
line, sustained diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, dyspnea [shortness 
of breath] on exertion, more than light manual labor is 
precluded.

Effective January 12, 1998, 38 C.F.R. § 4.104, Diagnostic 
Code 7007, pertaining to hypertensive heart disease, has 
provided that an evaluation of 60 percent for hypertensive 
heart disease requires more than one episode of acute 
congestive heart failure in the past year or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

In this case, the RO assigned an increased evaluation of 60 
percent for the veteran's hypertensive heart disease 
effective February 4, 2000, based on the reported findings of 
a VA medical examination conducted on that date.  The appeal 
period in this case commenced on February 2, 1998, the date 
of receipt by VA of the veteran's claim of entitlement to an 
increased rating for his service-connected cardiovascular 
disability.  As the date of claim for increase was later than 
January 12, 1998, the effective date of the amendments to 
Diagnostic Code 7007, only the amended version of that 
diagnostic code applies in the veteran's case.  

There is no competent medical evidence of record whatsoever 
showing that any of the schedular criteria for an evaluation 
of 60 percent for hypertensive heart disease under the 
revised version of Diagnostic Code 7007 were met prior to 
February 4, 2000.  For example, at a VA heart/hypertension 
examination in April 1998, the examining physician noted that 
the veteran had no history at that time of angina or of 
dyspnea on effort and found that he exhibited no evidence of 
congestive heart failure.  It was thus not factually 
ascertainable earlier than February 4, 2000, that an increase 
in disability of the veteran's service-connected 
cardiovascular disorder so as to warrant a schedular 
evaluation of 60 percent had occurred, and so entitlement to 
an effective date earlier than February 4, 2000, for 
assignment of an evaluation of 60 percent for hypertensive 
heart diseases is not established.  See 38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 
7007 (2005).

As the preponderance of the evidence is against the veteran's 
claims denied by this decision, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder on a direct basis or on a presumptive basis as a 
chronic disease is denied.

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected hypertensive heart 
disease is denied.

Entitlement to an effective date earlier than February 4, 
2000, for assignment of an evaluation of 60 percent for 
hypertensive heart disease is denied. 


REMAND

A statute and regulation provide, in certain circumstances, 
for entitlement by a Vietnam veteran to presumptive service 
connection for disabilities, including 
Type 2 diabetes, as a result of presumed exposure to 
herbicides in Vietnam or the waters offshore Vietnam during a 
designated period of time ending in May 1975.  See 38 C.F.R. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The appellant, who 
first entered upon active military duty in June 1976, did not 
serve in Vietnam and is not a Vietnam veteran eligible for 
presumptive service connection for Type 2 diabetes.

Service connection for Type 2 diabetes, claimed as a result 
of exposure to herbicides, may be granted on a direct basis 
when all requirements in law for the benefit are satisfied.  
In this case, the veteran-appellant contends that during 
active military service he was exposed to herbicide Agent 
Orange while assigned to a unit of the United States Army at 
Fort Drum, New York.  The veteran's Department of the Army 
(DA) Form 20, personnel record, has not been obtained by VA 
and, consequently, the record does not at this time show from 
official military records whether the veteran was, as he 
claims, assigned to an Army unit at Fort Drum or, if so, the 
month(s) and year(s) of any such assignment.  

In a notice of disagreement received in February 2003, the 
veteran said, "When I made my claim I attached copy of a 
publication by the Department of Defense titled: Agent Orange 
Review Pamphlet Vol 17, No. 3, dated July 2001.  Such 
publication says that all personnel that was stationed at 
Fort Drum during the years 1978-1979 can request an 
evaluation for service connected diabetes mellitus type II.  
Precisely during those same two years my company (364th S&S 
Coscom Division) went repeatedly to Fort Drum to get combat 
training."  A publication by the Department of Defense (DOD) 
such as described by the veteran, if it in fact was issued by 
DOD, would be pertinent to his claim on appeal for service 
connection for Type 2 diabetes.  Although the veteran stated 
in February 2003 that he had attached a copy of the DOD 
publication to his claim for service connection for Type 2 
diabetes, his claims file does not contain such a document.  
VA's duty pursuant to the VCAA and its implementing 
regulations to assist the veteran in the development of facts 
pertinent to his claim requires an attempt by VA to obtain a 
copy of the DOD publication in question, and this case will 
be remanded for that purpose.       

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to obtain a 
copy of the veteran's DA Form 20, 
personnel record, from the National 
Personnel Records Center, Army Reference 
Branch, St. Louis, Missouri, or other 
custodian of the record.

2.  The AMC should attempt to obtain a 
copy of the DOD publication to which the 
veteran referred in his notice of 
disagreement received in February 2003 
[Agent Orange Review Pamphlet Vol 17, No. 
3, dated in July 2001], if available. 

3.  After receipt and review of the 
veteran's DA Form 20 and of the DOD 
publication, if available, the AMC should 
determine whether the provisions of 
38 C.F.R. § 3.159(c)(4) require VA to 
provide a medical examination of the 
veteran and to obtain a medical opinion 
on the question of the likelihood that 
the veteran's diagnosed Type 2 diabetes 
is etiologically related to exposure to 
herbicides at Fort Drum, New York, during 
his active military service.

4.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


